PER CURIAM:
Petitioners seek review of the Benefits Review Board’s (“Board”) decision and or*232der affirming the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 2007 & Supp.2011). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Justin Energy, Inc. v. Martin, No. 09-0853-BLA (BRB Oct. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.